Emission Reduction Purchase
Agreement                                                                                                            
Page 1 of 11

Exhibit 10.5

EMISSION REDUCTION PURCHASE AGREEMENT

between

(the "Purchaser")

UNITED BEST TECHNOLOGY LIMITED COMPANY
Address: Sui 1001 – 4 A, Champion building
287 – 291 Des Voeux Road, Central Hong Kong
Telephone: 852 – 2405 6999
Fax: 852 – 2492 3777
Email: trivutruong2004@yahoo.ca
President – General Director : Dr. Truong Tri Vu

and

(the " Tram Tau Hydro Power-CDM Project Proponent")., henceforth “Vietnam
Project Proponent”

Sponsor: ThangLong Education Development and Construction Import Export
Investment Joint Stock Company.

Address: No. 116, Hoang Quoc Viet Street, Cau Giay District, Ha Noi, Vietnam.
Telephone: +84 4 7 544 341
Fax: +84 4 7 544 304

Chairman of the Board: Mr. Vu Nguyen Sang

 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-1:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                        
Page 2 of 11

Interpretation and Definitions  In this Agreement, unless otherwise required by
the context, all capitalized terms shall have the  meaning set forth in the
definitions below.    Additional  means any Certified Emission Reduction (CER)
generated by the Project  Emission  that is in excess of [50,000] Certified
Emission Reductions (CERs) per  Reduction:  annum.    Agreement:  means this
Emission Reduction Purchase Agreement.    Annex B Countries:  means the
countries listed in Annex B to the Kyoto Protocol having    committed themselves
to reduce or limit their GHG emissions.    Annex I Countries:  means the parties
to the UNFCCC listed in Annex I thereto (Annex I    consists of industrial
countries and countries in transition).    Anticipated  means up to [50,000]
Certified Emission Reductions (CERs) per annum  Emission  during the Crediting
Period, anticipated to be generated by the Project  Reduction:  and calculated
in accordance with the Kyoto Rules.    Baseline:  means the scenario that
reasonably represents the anthropogenic    emissions of GHG that would occur in
the Host Country in the absence of    the Project, determined in accordance with
the Kyoto Rules.    Business Day:  means a day on which banks are open for
general business in Vietnam.    Carbon Dioxide  means a metric measure used to
compare the emissions of various GHG  Equivalent:  based upon their global
warming potential.    Certification:  means the written confirmation by an
Operational Entity of an Emission    Reduction resulting from a CDM project and
having passed the  Verification procedure according to the Kyoto Rules.  
Certified Emission  means a unit of Emission Reduction issued pursuant to
Article 12 of the  Reduction (CER):  Kyoto Protocol and the requirements of the
Kyoto Rules (including    Certification), equal to one metric ton of Carbon
Dioxide Equivalent    resulting from a CDM project.    Clean Development  Means
the flexible mechanism established by Article 12 of the Kyoto  Mechanism (CDM)
:  Protocol providing for Annex I Countries to implement projects that reduce   
emissions in non-Annex I Countries in return for CERs and assist the non-   
Annex I Countries in achieving sustainable development and contributing    to
the ultimate objective of the UNFCCC.    Crediting Period:  means, until
December 31, 2026.    Emission  means reduction in emission of GHG achieved,
calculated in accordance  Reduction:  with the Kyoto Rules.    Executive Board: 
means the international authority elected by the representatives of the   
parties to the Kyoto Protocol responsible for monitoring the CDM process.   
First Commitment  means January 1, 2007 until December 31, 2026.  Period:     
Force Majeure:  means any circumstance or condition beyond the control of either
party to    this Agreement affecting the performance of its obligations under
this    Agreement including in particular wars, insurrection, natural disaster
or    equivalent circumstances. 


 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-1:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                               Page 3
of 11      Greenhouse Gases  means the six gases listed in Annex A to the Kyoto
Protocol.  (GHG):      Host Country:  Vietnam    Kyoto Protocol:  means the
protocol to the UNFCCC adopted at the third conference of the    parties to the
UNFCCC in Kyoto, Japan, on December 11, 1997.    Kyoto Rules:  means the UNFCCC,
Kyoto Protocol, the Bonn agreement, the    Marrakesh Accords, any relevant
decisions, guidelines, modalities and    procedures made pursuant to them and/or
any succeeding international    agreements as amended and/or supplemented from
time to time and    which include those rules specifically required to be met
for the issuing    and transfer of CERs.    Letter of Approval  means a binding
approval of the Project by the Host Country together with  (LOA):  an approval
of the transfer of CERs.    Monitoring Report:  means an annual report to be
provided by Owner setting out the total    number of Emission Reductions
generated by the Project during the    previous year according to the Kyoto
Rules, international Monitoring rules    and the PDD.    Monitoring:  means the
collection and record of data allowing the assessment of    reductions in GHG
emissions resulting from the Project conducted in    accordance with the Kyoto
Rules.    Operational Entity:  means an independent entity accredited by the
Executive Board being the    executive body for CDM and inter alias responsible
for determining    whether a project and the resulting Emission Reductions meet
the    requirements of Article 12 of the Kyoto Protocol.    Project Design 
means a detailed description of the Project to be submitted for Validation 
Document (PDD):  prepared in accordance with the Kyoto Rules, the UFG and the
Directive    and attached as Annex III. The Purchaser will be responsible for
providing  PDD development for Registration of the Project.   Project:  means
the proposed CDM project described in the PDD and other    documents describing
the implementation and economics of the Project    attached in Annex IV.   
Registration:  means the official registration of a CDM project by the Executive
Board    according to the Kyoto Rules.    UNFCCC:  means the United Nations
Framework Convention on Climate Change    adopted in New York on May 9, 1992.   
Unit Price:  means the price payable by Purchaser to Project Proponent per
Certified    Emission Reduction (CER) which is equal to:      The United Best
Technology Limited Company will purchase certified    CER generated by this
project for the year 2007 to 2012 with options of    extension for another 7
years plus 7 years under same terms and    conditions. The Project Proponent
will be paid (85)% of net revenue from    sale of certified CER generated as
received by Viet nam Project    Proponent from this project after initial one
time $(75,000)USD of first    revenue payment to The United Best Technology
Limited Company for    the funding the CDM process. The purchase price by The
United Best    Technology Limited Company is fixed as (10)$US/CER minus tax and 
  sale commission. 


 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-1:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                   
Page 4 of 11      Validation:  Means the assessment of the PDD, including the
Baseline, by an        Operational Entity, determining its compliance with the
Kyoto Rules.    Verification:  means the periodic independent review and ex post
determination of the        monitored reductions in GHG emissions that the
Project has achieved        during a specified period of time by an Operational
Entity in accordance        with the Kyoto Rules. The project's owner will be
Responsible for        providing periodical monitoring.      Unless otherwise
specified, references to clauses are to clauses of this Agreement, references
to  legal provisions are references to such provisions as in effect from time to
time, use of a gender  includes any gender and use of the plural includes the
singular and vice versa where the context  requires.      All headings and
titles are inserted for convenience only and shall not be deemed part of this 
Agreement or taken into consideration in its interpretation.      1. Preamble  
  The Project is located on the territory of the Host Country.       2.
Contractual Obligations    2.1. Anticipated Emission Reductions    2.1.1.   Upon
Registration of the Project, Purchaser shall endeavor to implement the Project
in      accordance with the PDD and other documents describing the
implementation and      economics of the project attached in Annex IV at its own
risk and expense. It is hereby      acknowledged and agreed between the parties
hereto that Purchaser does not warrant      the generation of, and is not
obliged to generate, any CERs, whether by the Project or      otherwise.     
2.1.2.   If the Project generates CERs, Project Proponent shall, to the extent
it is legally possible      and permissible, transfer or cause to be transferred
to Purchaser all rights (and, to the      extent legally possible and
permissible, legal title) which Project Proponent may have in      the
Anticipated Emission Reductions generated during the Crediting Period to
Purchaser.    2.1.3.   Purchaser shall pay to Project Proponent the Unit Price
for each Anticipated Emission      Reduction generated by the Project and in
which the Project Proponent's rights are      transferred to Purchaser in
accordance with clause 3 below.    2.2.   Additional Emission Reductions   
2.2.1.   If Additional Emission Reductions are generated by the Project during
the Crediting      Period, Project Proponent shall offer any Additional Emission
Reductions to Purchaser      subject to the terms and conditions of this
Agreement and at a price per Additional      Emission Reduction equal to the
Unit Price. If Purchaser does not wishes to exercise the      purchase option
then Project Proponent may deal with the Additional Emission      Reductions as
it wishes.    2.2.2. Additional Emission Reductions offer by the Purchaser shall
be made as soon as possible 


Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-1:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                               Page 5
of 11            after such Additional Emission Reductions have been generated,
but no later than      December 31 of the year subsequent to the calendar year
in which such Additional      Emission Reductions have been generated.    
2.2.3.   Purchaser shall be entitled to accept such offer as a whole or in part
and shall notify to      Project Proponent within one month after receipt of
such offer, whether and to what      extent it accepts the offer. If Purchaser
does not respond within this deadline the offer      shall be deemed to be
rejected by Purchaser.     2.2.4.   To the extent Purchaser accepts the offer,
Project Proponent shall, to the extent it is      legally possible and
permissible, transfer or cause to be transferred to Purchaser all      rights
(and, to the extent legally possible and permissible, legal title) which
Project      Proponent may have in those Additional Emission Reductions in
respect of which      Purchaser has accepted such offer, within two months after
acceptance of such offer by      Purchaser.     2.2.5.   To the extent Purchaser
rejects such offer of Additional Emission Reductions or such offer      is
deemed rejected by Purchaser, Project Proponent shall be free to enter into
contracts      with other parties for the sale of such Additional Emission
Reductions or to otherwise      deal with such Additional Emission Reductions as
Project Proponent wishes.     2.2.6.   Purchaser shall pay to Project Proponent
a price equal to the Unit Price for each      Additional Emission Reduction in
respect of which Purchaser has accepted such offer.     2.3.   Emission
Reductions generated after the Crediting Period         If the Project generates
any Certified Emission Reductions after the Crediting Period,      Purchaser
shall enter into negotiations with Project Proponent with a view to concluding 
    an agreement on the purchase of such Certified Emission Reductions based on
the      principles of this Agreement but amended in order to reflect the
international and/or      national rules then applicable.             3.  
Transfer         Transfer to Purchaser of all the rights (and, to the extent
legally possible and permissible,      legal title) which Project Proponent may
have in a Certified Emission Reduction shall      have occurred upon the
transfer of a CER from the register of the Executive Board to a      register in
favor of Purchaser or such other account or register Purchaser has notified to 
    Project Proponent in writing.           4.   Payment     4.1.   Payment for
Certified Emission Reductions     4.1.1.   Payment by Purchaser to Project
Proponent for the Certified Emission Reductions (the      rights in which are
transferred pursuant to clause 3) shall be made on the last Business      Day of
the month in which a 40 Business Day period, starting at the day on which     
Purchaser has received satisfactory evidence of the transfer as provided for in
Clause 3,      has elapsed.     4.1.2.   All payments shall be made to the
accounts specified in Annex [I] hereto or such other 


Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-1:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                     
Page 6 of 11          account as may from time to time be notified to the other
party in writing.    4.1.3. All payments shall be made in US Dollars.    4.1.4.
Subject to clause 4.1.5 below, all taxes, fees, costs or other expenses in
connection with      the generation of CERs by the Project and their
Registration and transfer (including VAT      in any jurisdiction Purchaser duly
notifies Project Proponent to transfer CERs as in      Clause 3, if applicable)
shall be borne by Project Proponent and purchaser.    4.1.5. The share of the
proceeds from CERs generated by the Project to be used to cover     
administrative expenses according to the Kyoto Rules shall be borne by Project 
    Proponent and Purchaser in equal shares .        The share of the proceeds
from CERs generated by the Project to be used to assist      developing
countries that are particularly vulnerable to the adverse effects of climate   
  change to meet the costs of adaptation according to the Kyoto Rules shall be
borne by      Project Proponent and Purchaser in equal shares.      5.  
Termination and Remedies    5.1. Either party (the "Non-defaulting Party") shall
be entitled to terminate this Agreement by      written notice to the other
party with immediate effect if any of the following events      occurs:   
5.1.1.   the other party commits a breach of any of its obligations under this
Agreement and, in      the case of a breach capable of being remedied, such
breach remains unremedied for      more than 30 Business Days after it has been
requested in writing by the Non-defaulting      Party to remedy the breach; or 
  5.1.2.   the other party goes into liquidation (whether voluntary or
otherwise), is unable to pay its      debts as they fall due, is wound up, makes
any compromise, composition or other      arrangement with its creditors
generally, or becomes subject to any administration order.    5.2. Force
Majeure        Should either party be impeded wholly or in part from fulfilling
any of its obligations under      the Agreement for reasons of Force Majeure,
such obligation shall be suspended to the      extent and for as long as such
obligation is affected by Force Majeure and the impeded      party shall be
entitled to such extension of time as may be reasonably necessary.        Either
party shall notify the other party of the existence and date of beginning of an
event      of Force Majeure that is likely to impede its performance under the
Agreement within 5      Business Days after having obtained knowledge of any
such event. Either party shall      likewise advise the other of the date when
such event ended and shall also specify the      re-determined time by which the
performance of its obligations hereunder is to be      completed.        Project
Proponent and Purchaser shall consult with each other with a view of
determining      any further appropriate action if a condition of Force Majeure
is to continue after 20      Business Days from the date of giving notice
thereof.        Neither party shall be liable for damages or have the right to
terminate this Agreement for      any delay in performing hereunder if such
delay is caused by Force Majeure; provided,      however, that the non-impeded
party shall be entitled to terminate such part of the 


Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-1:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                            Page 7 of
11          Agreement that remains unfulfilled, if the condition of Force
Majeure is to continue after 6      months from the date of giving notice
thereof.      6.   Change in Circumstances        If any change in circumstances
(i.e. a change of scientific basics or applicable standards      relating to the
Baseline methodology and/or the applicable criteria for Verification and     
Certification of the resulting Emission Reductions) occurs which substantially
affects the      Project, the parties to this Agreement shall enter into
negotiations with a view to adapt      the Project and its implementation or any
relevant provision of this Agreement, as may      be necessary or useful. A
change in circumstances shall in no event be considered      substantially
affecting the Project if at least 50% of the Anticipated Emission Reductions   
  can be generated.        The parties to this Agreement shall cooperate and
make their best efforts to enable the      continuation of the Project in
accordance with the new circumstances and to achieve the      generation and
transfer of the Anticipated Emission Reductions.        If any of the documents
related to the Project and submitted at any time during the term      of this
Agreement fails to be approved by such authority whose approval is required     
under the Kyoto Rules or otherwise appears to be non-compliant with any
relevant      standards or conditions of the Kyoto Rules, Project Proponent and
Purchaser shall      discuss whether or not the relevant documents are to be
revised and resubmitted.      7.   Conditions Precedent  This Agreement shall
enter into force upon satisfaction of the following conditions precedent:  1.
Conclusion of a binding agreement with the Host Country.    8.   Miscellaneous 
  8.1.   Assignment and subcontracting      Neither party shall, without the
written consent of the other party, assign or transfer the      Agreement or the
benefits or obligations thereof or any part thereof to any other person.    8.2.
  Confidentiality and Disclosure      The parties shall treat as confidential
all information obtained as a result of entering into      or performing this
Agreement which relates to the provisions of this Agreement, the     
negotiations relating to this Agreement and the subject matter of this
Agreement.        No party shall disclose any such confidential information to
any third party, except in      those circumstances where disclosure is required
in order to comply with any laws or      regulations, including without
limitations the Kyoto Rules.    8.3.   Notices        Any communications to be
made under or in connection with this Agreement shall be      made in writing
(including by facsimile) to the address or facsimile number, from time to     
time designated by the party to whom the communication is to be made to the
other party 


Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-1:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                    
Page 8 of 11          for that purpose. The address and facsimile number so
designated are set out in Annex      [I] hereto. A        Communication will
only be effected, if sent by mail, when delivered to or rejected by the     
recipient, if sent by facsimile, when a transmission report shows that the
facsimile has      been sent.   8.4.   Entire Agreement       This Agreement
embodies the whole and only agreement of the parties with respect to      the
subject matter hereof, and no prior or contemporaneous oral or written agreement
or      understanding shall be deemed to constitute a part of this Agreement,
unless expressly      referred to herein, or attached hereto, or specifically
incorporated by reference herein.      The Annexes and schedules to this
Agreement constitute integral parts of this Agreement      and shall therefore
be deemed part of this Agreement.   8.5. Amendments       This Agreement may
only be amended with the written consent of the parties hereto.    8.6. Costs
and Expenses       Each party shall bear its own costs and expenses in relation
to the negotiation,      preparation, execution and carrying into effect of this
Agreement.   8.7. Severability       If any part or provision of the Agreement
is or becomes illegal, void or unenforceable in      any respect, the remaining
parts or provisions shall not be affected or impaired. Any      deficiency in
the Agreement resulting there from shall be amended by way of     
interpretation of the Agreement having due regard to the parties intent.   8.8.
Governing law       This Agreement shall be governed and construed in accordance
with English law      excluding its rules on conflicts of laws.   8.9.  
Jurisdiction       The parties irrevocably submit to the exclusive jurisdiction
of the courts having jurisdiction      in commercial matters for England with
regard to all disputes arising out of or in      connection with this Agreement,
its violation, termination or nullity.   8.10.   Counterparts       This
Agreement shall be executed in two counterparts with one copy for Project     
Proponent and one for Purchaser. If there are any discrepancies between the
English      and the Vietnamese version, the Vietnamese version will prevail.


 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-1:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                            
Page 9 of 11

PARTIES TO THE AGREEMENT

WHEREOF the parties have agreed to the terms and conditions of this agreement as
outlined above, this 18 day of 01, 2008, in the presence of:

Purchaser:                                                                     
DR. TRUONG TRI VU   President-General Director : Dr. Truong Tri Vu
                                                          Project Proponent:   
                                                                 VU NGUYEN SANG 
Chairman of the Board: Mr. Vu Nguyen Sang
                                                             Witness No 1 
Witness No 2        BUI THI LAN HUONG  LE QUOC HUNG  Ms. Bui Thi Lan Huong  Le
Quoc Hung, ME  CERtech Inc Canada  Viet nam 


Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-1:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                                           Page
10 of 11

ANNEX I: 1. The salient features of Tram Tau Hydro Power Project at Tram Tau
district in Lang Son  Province, Vietnam.          No  Parameters  Symbols  Units
Value  1  Catchment area  F  km2 198  2  Long-term average annual rainfall  Xo 
mm 2436  3  Average flow  Q0  m 3/s 10.39  4  Total amount of average annual
flow  W0  106 m3 327.7  5  Specific runoff  M0  l/s.km2     6  Normal water
level  MNDBT  m 626  7  Dead water level  MNC  m 620  8  Surface area with
normal water level  F  Km2 5  9  Designed head  Htt  m 167.40  10  Designed
discharge  QTK  m3 16.87  11  Installation capacity  Nlm  MW 24  12  Firm
capacity P=85%  Ndb  MW 3.74  13  Number of unit  z     04  14  Estimated Annual
Electricity Generation  Eo  106 95.45  15  Estimated Annual Operation Hours 
hsd  h 3977  16 Annual estimation of the emission
reduction, tCO2 eq  CERs tCO2 eq 55,360 17  Resettlement     person 50  18
Compensation (land, tree, farm, property, etc...)    106 USD    5 19  It is run
off river hydropower plant        yes   20 New hydropower project with
reservoirs
having power densities (installed capacity
devided by the surface area at full reservoir
level) greater than 4 W/m2 .      4.8


2. Project time schedule.
-Year of 2008: the feasibility study stage is planned to be completed by the 2nd
quarter of 2008.
-Year of 2008: the technical design stage is planned to be completed by the 4th
quarter of 2008.

 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-1:

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                         
Page 11 of 11

- Year of 2009: Preparing work and opening ceremony of project is planned by the
1st quarter of 2009.

- Year of 2009 – 2010: Buying the equipments and construct some main items.

- Year of 2010: Operation of unit 1 by the 2nd quarter of 2010, completing of
project by the 4th quarter of 2010.

- Preparing work and opening ceremony of project is planned by the 4th quarter
of 2008.

- Year of 2009 – 2010: Buying the equipments and construct some main items.

- Year of 2011: Operation of unit 1 by the 1st quarter of 2011, completing of
project by the 3rd quarter of 2011.

 

Initial VN Hydro Power CDM Project Proponent:______Initial United Best
Technology Limited-1:

--------------------------------------------------------------------------------